       Case 1:18-cv-01463-DAD-SAB Document 36 Filed 05/11/20 Page 1 of 1



1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                  EASTERN DISTRICT OF CALIFORNIA

8
9    AUDREE CHATMAN,                                  )   Case No.: 1:18-cv-01463-DAD-SAB (PC)
                                                      )
10                    Plaintiff,                      )
                                                      )   ORDER GRANTING DEFENDANT’S MOTION
11            v.                                          TO EXTEND THE DISCOVERY AND
                                                      )   DISPOSITIVE MOTION DEADLINES
                                                      )
12   H. VERA,
                                                      )   [ECF No. 35]
                      Defendant.                      )
13                                                    )
14                                                    )
                                                      )
15                                                    )

16            Plaintiff Audree Chatman is proceeding pro se and in forma pauperis in this civil rights action

17   pursuant to 42 U.S.C. § 1983.

18            Currently before the Court is Defendant’s motion to extend the discovery and dispositive

19   motions deadlines, filed on May 8, 2020.

20            Good cause having been presented, it is HEREBY ORDERED that the discovery deadline is

21   extended to August 10, 2020, and the dispositive motion deadline is extended to September 8, 2020.

22
23   IT IS SO ORDERED.

24   Dated:        May 11, 2020
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                          1
